          Case 1:17-cv-00589-LGS-RWL Document 340
                                              326 Filed 05/18/20
                                                        05/15/20 Page 1 of 3




                                                                          Khari J. Tillery
                                                                          (415) 773-6621
                                                                          ktillery@keker.com


                                               APPLICATION GRANTED.
May 15, 2020
                                               Defendant may ﬁle the listed submissions in redacted
                                               form. Defendant shall ensure that PlainAﬀs can access
                                               unredacted versions of these submissions on the docket.
The Honorable Lorna G. Schofield
United States District Court                   Dated: May 18, 2020
Southern District of New York                         New York, New York
40 Foley Square
New York, NY 10007


Re:        Medidata Solutions, Inc., et al. v. Veeva Systems, Inc., Case No. 1:17-cv-00589


Dear Judge Schofield:

Pursuant to Your Honor’s Individual Rule I.D.3, Defendant Veeva Systems, Inc. (“Veeva”)
moves for leave of Court to file a redacted version of Veeva’s motion for summary judgment
and opposition to Plaintiffs Medidata Solutions, Inc.’s and MDSOL Europe Limited’s
(collectively, “Medidata”) motion for summary judgment, and to file under seal certain related
supporting documents. All of the material sought to be redacted or filed under seal consists of
or relates to information that Medidata has designated “Highly Confidential” under the terms of
the Protective Order in this case. ECF 119. Veeva does not seek confidential treatment for this
material.

Due to the breadth of Medidata’s confidentiality designations, Veeva is not always able to
determine the exact boundaries of what Medidata believes requires confidential treatment.
Veeva has thus erred on the side of over-inclusiveness.

Because Medidata is the only “party with an interest in confidential treatment” of this
information, Medidata bears the burden of persuasion to seal it. Individual Rule I.D.3. Veeva
does not concede that any of this information is in fact confidential or sealable.

Specifically, Veeva requests leave to file in redacted form or under seal the following materials:

          Defendant Veeva Systems, Inc.’s Motion for Summary Judgment and Opposition to
           Medidata’s Motion for Summary Judgment (redacted)




1384152
        Case 1:17-cv-00589-LGS-RWL Document 340
                                            326 Filed 05/18/20
                                                      05/15/20 Page 2 of 3
The Honorable Lorna G. Schofield
May 15, 2020
Page 2


         Defendant Veeva Systems, Inc.’s Rule 56.1 Statement in Support of its Motion for
          Summary Judgment (under seal)

         Defendant Veeva Systems, Inc.’s Opposition to Plaintiffs’ Rule 56.1 Statement of
          Undisputed Material Facts in Support of Defendant Veeva’s Systems, Inc.’s Opposition
          to Plaintiffs’ Motion for Summary Judgment (under seal)

         Declaration of Khari J. Tillery (under seal)

         Exhibits 1-7, 9, 11-13, 15-18, 20, 22-27, 31, and 33-34 to the Declaration of Khari J.
          Tillery (under seal)

Respectfully submitted,

KEKER, VAN NEST & PETERS LLP




Khari J. Tillery

KJT:jr

cc: All counsel of record




1384152
     Case 1:17-cv-00589-LGS-RWL Document 340
                                         326 Filed 05/18/20
                                                   05/15/20 Page 3 of 3
The Honorable Lorna G. Schofield
May 15, 2020
Page 3


          Appendix of Appendix of Parties and Attorneys of Record in Accordance with
                                    Individual Rule I.D.3

           Medidata Solutions, Inc. and                    Veeva Systems, Inc.
            MDSOL Europe Limited
                 Patrick Arnett                             Christa Anderson

               David Nelson Draper                         Kevin Joseph Bruno

               Jordan Mitchell Heinz                         Elizabeth Egan

                 Joseph Allen Loy                         Andrew T. Hambelton

               Claudia Elizabeth Ray                         Reid P. Mullen

                  Yosef J. Riemer                           Divya Musinipally

              Benjamin A. Yaghoubian                          Jay Rapaport

                                                        Benjamin David Rothstein

                                                             Khari J. Tillery

                                                         Molly Caldwell Villagra




1384152
